United States Court of Appeals
                              For the Eighth Circuit
                           ___________________________

                                 No. 20-3302
                         ___________________________

                             Trenton Renell Robinson

                                      Plaintiff - Appellant

                                         v.

Erik Norling; Carolyn Kne; Mike Gallagher; Nathan Krogh; Vince Trammel; City
                               of Bloomington

                                    Defendants - Appellees
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                           Submitted: October 19, 2021
                             Filed: February 14, 2022
                                  ____________

Before GRUENDER, ERICKSON, and STRAS, Circuit Judges.
                         ____________

STRAS, Circuit Judge.

       Trenton Robinson filed his section 1983 claims within the statute of
limitations. See 42 U.S.C. § 1983. Yet the district court dismissed all but one of
them as untimely anyway after he failed to argue that the deadline fell on a federal
holiday. We affirm the dismissal of one claim, but otherwise reverse.
                                           I.

       Robinson filed a lawsuit six years and one day after police officers arrested
and allegedly beat him. The day before he sued happened to be Veterans Day, so
federal courthouses were closed. Even though he filed his complaint on the next
business day, the defendants argued that three of his four section 1983 claims were
untimely. See Rassier v. Sanner, 996 F.3d 832, 836 (8th Cir. 2021) (noting that, for
civil-rights actions brought under 42 U.S.C. § 1983, state statutes of limitation apply,
which in Minnesota results in a six-year period).

       The district court recognized the problem immediately. At the hearing on the
motion, it asked whether some of the claims were really timely filed because the
limitations period, which ordinarily would have ended on a “legal holiday,” actually
“continue[d] to run until the end of the next day.” Fed. R. Civ. P. 6(a)(1)(C). Despite
the hint, Robinson never made that argument himself, so the court went ahead and
dismissed the claims.1

       At that point, things looked bleak for Robinson. His privacy, excessive-force,
and false-arrest claims were gone because he never raised the federal-holiday rule.
And his malicious-prosecution claim was not actionable. See Kohl v. Casson, 5 F.3d
1141, 1145 (8th Cir. 1993) (refusing to constitutionalize a malicious-prosecution
claim). Robinson tried to belatedly raise the federal-holiday rule in a later motion,
but the district court refused to consider it.

                                          II.

     At this stage, there really is no dispute that, under the federal-holiday rule,
Robinson filed his claims on time. Oral Argument at 15:03-15:13 (conceding that


      1
          Even without the federal-holiday rule, the false-arrest claim was arguably
still filed on time because the limitations period only began to run once the detention
ended, which occurred exactly six years before Robinson filed his complaint. See
Wallace v. Kato, 549 U.S. 384, 388–89 (2007). He never raised this argument either.

                                          -2-
“some of the claims would have been timely under the federal-holiday rule, if . . .
raised”). Rather, the disagreement is about whether he can raise the issue now, after
he failed to bring it up himself until it was too late.

       Whether he can depends on whether he waived or forfeited the argument. See
United States v. McCorkle, 688 F.3d 518, 522 (8th Cir. 2012) (explaining both
concepts).     When an argument has been waived, meaning it has been
“‘intentional[ly] relinquish[ed],’” it is “entirely unreviewable” on appeal. Id.
(quoting United States v. Olano, 507 U.S. 725, 733 (1993)). Forfeiture is different.
When a party fails to “timely assert[]” an argument, it is not always lost. Olano, 507
U.S. at 733.

       Although there are features of both here, Robinson’s inaction falls on the
forfeiture side of the line. For one thing, inaction is involved here, not acquiescence
or assent. For another, Robinson mentioned a different tolling argument in his
motion papers and then tried to raise the federal-holiday rule later, in a separate
motion. Clearly, the goal all along was to save the case from a statute-of-limitations
dismissal.

       To be sure, as the defendants argue, the district court handed Robinson a
winning argument on a silver platter, only to have him disregard it. But the excuse,
even if it reflects bad lawyering, is plausible: once the district court raised the
federal-holiday rule on its own, Robinson’s counsel thought there was little point in
pressing the issue further, particularly because the briefing was already over. In our
view, Robinson’s failure to raise the argument was just an “unintentional oversight”
rather than an “intentional relinquishment,” but just barely. See McCorkle, 688 F.3d
at 522.

      Still, we do not have boundless discretion to resurrect forfeited arguments.
See Newton v. Clinical Reference Lab., Inc., 517 F.3d 554, 556–57 (8th Cir. 2008).
Rather, we excuse forfeiture in certain limited, well-defined circumstances, two of
which apply here. One is when “the proper resolution is beyond any doubt,” and the


                                         -3-
other is for “purely legal issue[s]” that do not require “additional evidence or
argument.” Weitz Co. v. Lloyd’s of London, 574 F.3d 885, 891 (8th Cir. 2009)
(quotation marks omitted). Here, how the federal-holiday rule works is clear, none
of the relevant dates are in dispute, and everyone agrees that a six-year statute of
limitations applies. With nothing else needed to resolve this “purely legal issue”
that is “beyond doubt,” we exercise our discretion to correct the error and remand
the privacy, excessive-force, and false-arrest claims to the district court for further
proceedings. Newton, 517 F.3d at 557 (quotation marks omitted).

                                         III.

      Robinson’s malicious-prosecution claim is a different story. “[A] claim of
malicious prosecution, without more, does not state” a constitutional claim. Kohl, 5
F.3d at 1145; see also Kurtz v. City of Shrewsbury, 245 F.3d 753, 758 (8th Cir. 2001)
(explaining that “malicious prosecution by itself is not punishable under § 1983
because it does not allege a constitutional injury”). Whatever “more” is required,
Robinson does not provide it. So we agree with the district court that his malicious-
prosecution claim cannot survive.

                                         IV.

      We accordingly affirm the dismissal of the malicious-prosecution claim but
otherwise reverse the judgment of the district court and remand for further
proceedings.
                     ______________________________




                                         -4-